Case 18-53908-pmb   Doc 63   Filed 11/02/18 Entered 11/02/18 16:11:51   Desc Main
                             Document     Page 1 of 4
Case 18-53908-pmb   Doc 63   Filed 11/02/18 Entered 11/02/18 16:11:51   Desc Main
                             Document     Page 2 of 4
Case 18-53908-pmb   Doc 63   Filed 11/02/18 Entered 11/02/18 16:11:51   Desc Main
                             Document     Page 3 of 4
Case 18-53908-pmb   Doc 63   Filed 11/02/18 Entered 11/02/18 16:11:51   Desc Main
                             Document     Page 4 of 4
